DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of tocopherol for the species of radical scavenger and trioctadecylphosphite for the species of peroxide decomposer in the reply filed on 08/18/2021 is acknowledged. The traversal is on the grounds that the applicant believes that there are a reasonable amount of species to search, however the compounds have completely different chemical structures, functions and classifications and would still require various search queries to completely cover any related structures, functions and synonyms in regards to text and structures and related art etc. Therefore the requirement is still deemed proper and is made final.
Claims 1-13 and 15-17 are being examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sandra (WO2017097362A1), Wilbur (Safety Assessment of Pentaerythrityl Tetra-Di-t-Butyl Hydrocinnamate as Used in Cosemtics, Cosmetic Ingredient Review, November 15, 2013), Liebert (Final Report on the Safety Assessment of Dilauryl Thiodipropionate, Journal of The American College of Toxicology, Vol 11, No 1, 1992), and Dermatology Times (https://www.dermatologytimes.com/view/improving-photodamage-clinical-study-corroborates-efficacy-safety-conjugated-linoleic-acid-treatment). These claims have been modified slightly to take into account the amendments made to the claims filed on 12/21/2021.
Sandra’s disclosure is to a composition with stabilized taste and/or odor comprising (a) [6]-paradol and (b) at least one mono- or polyunsaturated C8-C22 fatty acid or its monohydric or polyhydric C1-C18 aliphatic alcohols ester (see abstract).
Regarding claim 1, 8-10 and 16 Sandra teaches a composition with stabilized odor comprising, at least one polyunsaturated fatty acid (see claim 1) and further comprising oleic acid or linoleic acid (see 0029, 0031, 0092) and teaches that higher level of oleic acid and lower level of linoleic acid contribute to improving the oxidative stability (see 0009) and gives working examples of low oleic acid from 42%-50% (see 00174).
Sandra teaches the composition comprising the stabilizer Tinogard TT (BASF, INCI name: Pentaerythrityl Tetra-di-t-butyl Hydroxyhydrocinnamate) (see 0023), and a person having ordinary skill in the art would recognize that it is a synonym for tetrakis-(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate).
Sandra teaches the composition to include dilaurylthiodipropionate as a sun protector which also can act as an antioxidant (see 0092) and a person having ordinary skill in the art would recognize that it is a synonym for didodecyl 3,3' thiodipropionate. 

Sandra also gives working examples argan oil (see table 16) which can be a component that can produce in situ a product of oxidation at 9%.
Regarding claim 3, Sandra teaches preparations of the present invention being oil-based (see 00128, 00129 and 00137).
Regarding claim 4, Sandra teaches the preparation as an oil phase in an emulsion (see 00128 and 00129).
Regarding claim 5, Sandra teaches tocopherol as an antioxidant (see 0019 and 0023).
Regarding claim 6, Sandra teaches that the composition can comprise butyl hydroxyanisole as a sun protective antioxidant.
Regarding claim 11, Sandra teaches the composition can contain petroselinic acid (see 0029).
Sandra does not specifically teach that the amount of Pentaerythrityl Tetra-di-t-butyl Hydroxyhydrocinnamate or dilaurylthiodipropionate in the composition or linoleic acid as being in the conjugated form. 
 Wilbur’s general disclosure is a safety report on Pentaerythrityl Tetra-di-t-butyl Hydroxyhydrocinnamate in Cosmetics (see introduction).
Wilbur teaches that Pentaerythrityl Tetra-di-t-butyl Hydroxyhydrocinnamate is used as an antioxidant in cosmetic products and that products containing this component may be applied to skin (instant claim 12, BRI for used to treat skin) and come in contact with mucous 
Liebert’s general disclosure is a safety report on Dilauryl Thiodipropionate (see introduction). 
Liebert teaches that dilauryl thiodipropionate is used as an antioxidant and sequestering agent in cosmetics up to 1% and that no irritation was produced in formulations containing 0.05% (see abstract).
Dermatology Times’ general disclosure is a report on a clinical study looking at the efficacy and safety of conjugated linoleic acid (CLA) treatment (see article).
Dermatology Times teaches that CLA is nonirritating and significantly improves fine lines, wrinkles and overall appearance of photodamaged periorbital skin, normally comes from sunflower oil and increases epidermal thickness and cell turnover and improved cell differentiation in the stratum corneum (see National Report, pages 1-2).
Therefore it would have been obvious at the effective filing date to a person having ordinary skill in the art to substitute linoleic acid for conjugated linoleic acid in the invention taught by Sandra because as Dermatology Times teaches it can improve fine lines, wrinkles and overall appearance of photodamaged skin.
 It would have been obvious to reduce or increase the amount of the product which can produce oxidation to within the instant ranges of 0.01%-20% because the prior art teaches that the products which cause oxidation (the oils) when combined at higher concentrations (see tables 8, 10, 12, 14, 16) and treated with the composition can reduce/eliminate odor in 
It would further have been obvious to use Pentaerythrityl Tetra-di-t-butyl Hydroxyhydrocinnamate also known as pentaerythritol tetrakis-(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate) at up to 0.8% as Wilbur teaches this is the maximum recommended safe usage for this component in cosmetics and to also use dilauryl thiodipropionate also known as didodecyl 3,3' thiodipropionate between 0.05%-1% as Liebert teaches this use of the sequestering antioxidant is safe and nonirritating.  Both of these are within the instantly taught ranges and there would be a reasonable expectation of success in creating a composition that is stable and reduces odor because the prior art teaches these components in a composition that is a stabilized odor composition. 

 Wilbur teaches application to the skin for cosmetic treatment as discussed above and it would have been obvious that there would be an effective composition and method of skin treatment which would moisturize and reduce skin wrinkles as the components within the composition are taught in the prior art for treating these skin issues.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable overSandra (WO2017097362A1), Wilbur (Safety Assessment of Pentaerythrityl Tetra-Di-t-Butyl Hydrocinnamate as Used in Cosemtics, Cosmetic Ingredient Review, November 15, 2013), Liebert (Final Report on the Safety Assessment of Dilauryl Thiodipropionate, Journal of The American College of Toxicology, Vol 11, No 1, 1992), and Dermatology Times (https://www.dermatologytimes.com/view/improving-photodamage-clinical-study-corroborates-efficacy-safety-conjugated-linoleic-acid-treatment) as applied to claims 1-6, 8-13 and 16 above, and further in view of Fink (US20100029844A1). This rejection is maintained with no changes.

Fink’s general disclosure is to liquid polymeric phosphites and phosphonites as stabilizers for protecting organic material against oxidative, thermal or light-induced degradation.
Fink teaches that trioctadecyl phosphite, triphenyl phosphite and diphenylalkyl phosphites are all liquid phosphite compounds suitable for the stabilization of organic materials against oxidative, thermal or light-induced degradation (see 0076 and 0151).
Therefore a person of ordinary skill in the art at the effective filing date could turn to Fink’s disclosure to learn that trioctadecyl phosphite is a liquid polymeric phosphite which is capable of being used in the invention taught by Sandra, Wilbur and Dermatology Times as a stabilizer which would protect organic material against oxidative, thermal or light-induced degradation. There would be a reasonable expectation of success in doing so because Fink teaches these compounds as capable for stabilization of organic materials.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sandra (WO2017097362A1), Wilbur (Safety Assessment of Pentaerythrityl Tetra-Di-t-Butyl Hydrocinnamate as Used in Cosemtics, Cosmetic Ingredient Review, November 15, 2013), Liebert (Final Report on the Safety Assessment of Dilauryl Thiodipropionate, Journal of The American College of Toxicology, Vol 11, No 1, 1992), and Dermatology Times (https://www.dermatologytimes.com/view/improving-photodamage-clinical-study-corroborates-efficacy-safety-conjugated-linoleic-acid-treatment) as applied to claims 1-6, 8-13  above, and further in view of Newsee (https://www.foodsweeteners.com/butylated-hydroxy-toluene-side-effects/). This rejection is maintained with no changes.
Sandra, Wilbur and Dermatology Times teaches all of the components of the composition however do not teach dibutylhydroxytoluene.
Newsee’s website reports on the side effects and safety of dibutylhydroxytoluene (see article).
Newsee teaches that Butylated hydroxytoluene (BHT) E321, also known as dibutylhydroxytoluene is used as an antioxidant in food, cosmetics, pharmaceuticals and is particularly useful in preventing fats and fat containing foods from becoming rancid and is considered safe (see first 2 para., page 1).
Therefore it would have been obvious to a person having ordinary skill in the art at the effective filing date to use dibutylhydroxytoluene as the radical scavenger and with a reasonable expectation of success because as Newsee teaches this compound is used as an antioxidant in cosmetics and is particularly useful in preventing fats form becoming rancid. 

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. The applicant argues that the office has not articulated a reason for the combination of the particular ingredients that are disclosed in the prior art, however the reasons for their combination were discussed in the rejection. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,
for instance, Sandra teaches the higher levels of oleic acid and lower levels of linoleic acid contribute to improving the oxidative stability of the composition and teaches Tinogard TT (BASF, INCI name: Pentaerythrityl Tetra-di-t-butyl Hydroxyhydrocinnamate) as a stabilizer and dilaurylthiodipropionate as a sun protector, which also has antioxidant properties and Caprylic/Capric Triglyceride being used which can also act as a stabilizer (see above). Sandra also teaches that these specific components are to be considered for use in a composition which is known for stabilizing odor and it would have been obvious to use each ingredient for in the composition for their known and taught purposes.
The applicant argues that since some of the ingredients were listed among other ingredients taught for the same purpose that one of ordinary skill would not be directed to choose the instantly taught combined ingredients. However the rejection is based on a rationale reasoning of “obvious to try”, which is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The office has pointed out that at the time of the invention, the recognized problems or need in the art to solve a problem which is reduction of odor. The office has disclosed a finding that points to a finite number of identified, predictable potential solutions to the recognized problem. For the given argument made by the applicant which is pertaining to dilaurythiopropionate as an ingredient amongst at 
One of skilled art could have pursued the known potential solutions with a reasonable expectation of success because the ingredient is taught in the art for a specific purpose and when used in compositions that are directed to solve the same issue of reducing odor. Therefore the office has articulated adequate reasoning for “obvious to try” when considering a Prima Facie case of obviousness.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The mere fact that Sandra discloses the instant ingredients and gives explanations for including them into the composition which is taught for the same purpose and that this was published and known before the instant application is showing that the reasoning of obviousness is not in hindsight rather it is known prior to the applicant’s disclosure.
The applicant argues that one of skill could not have predicted the synergistic effects of the combined ingredients, however one of skill would not have to predict this effect because they would only have to understand and realize the composition including the instantly combined ingredients which has already been disclosed and discussed above. A person having 
The applicant argues that there is synergistic activity from the combined ingredients (see remarks bottom of page 7 and top of page 8, or tables II and III). However with the limited amount of data provided it cannot be determined if this activity seen is actually synergistic and not additive. To properly show that there is synergy, providing evidence of multiple data points and also showing dose response curves for each ingredient alone would better help determine if the activity seen is actually synergistic.  Being able to only see a single data point for the ingredients alone and then a single data point when the two are combined together, even when at half the concentration, is not enough to be able to make a proper analysis. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        
/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655